         Case 2:20-cv-00230-MKD          ECF No. 26   filed 05/21/21   PageID.663 Page 1 of 3




 1

 2                                                                                     FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON

 3                          UNITED STATES DISTRICT COURT
                                                                              May 21, 2021
 4                        EASTERN DISTRICT OF WASHINGTON                          SEAN F. MCAVOY, CLERK




 5   JANAE G.1,                                           No. 2:20-cv-00230-MKD

 6                          Plaintiff,                    ORDER GRANTING
                                                          STIPULATED MOTION FOR
 7   vs.                                                  REMAND PURSUANT TO
                                                          SENTENCE FOUR OF 42 U.S.C. §
 8   ANDREW M. SAUL,                                      405(g)
     COMMISSIONER OF SOCIAL
 9   SECURITY,                                            ECF Nos. 20, 25

10                          Defendant.

11            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 25,

12   requesting remand of the above-captioned matter to the Commissioner for

13   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

14   405(g). Attorney Christopher Dellert represents Plaintiff. Attorney Diana

15   Andsager represents Defendant. The parties have consented to proceed before a

16   magistrate judge. ECF No. 8.

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 2:20-cv-00230-MKD     ECF No. 26    filed 05/21/21   PageID.664 Page 2 of 3




 1         After consideration, IT IS HEREBY ORDERED that:

 2         1. The parties’ Stipulated Motion for Remand, ECF No. 25, is GRANTED.

 3         2. The above-captioned case be REVERSED and REMANDED to the

 4   Commissioner of Social Security for further administrative proceeding pursuant to

 5   sentence four of 42 U.S.C. § 405(g).

 6         The parties have stipulated to the following:

 7         On remand, the Appeals Council will instruct the ALJ to:

 8            • Offer Plaintiff the opportunity for a new hearing and to further

 9               develop the record;

10            • Reevaluate the medical opinions of record, including the opinions of

11               Bruce Eather, Ph.D. and Gary Nelson, Ph.D., pursuant to 20 C.F.R. §§

12               404.1527, 416.927.

13            • Reevaluate Plaintiff’s subjective complaints;

14            • Reevaluate the lay testimony;
15            • Reevaluate Plaintiff’s residual functional capacity;
16            • Continue the sequential evaluation, obtaining supplemental evidence
17               from a vocational expert, as necessary; and
18
              • Take any further action needed to complete the administrative record
19
                 issue a new decision.
20
     See ECF No. 25 at 2.



     ORDER - 2
      Case 2:20-cv-00230-MKD      ECF No. 26   filed 05/21/21   PageID.665 Page 3 of 3




 1         3. Judgment shall be entered for PLAINTIFF.

 2         4. Plaintiff’s Motion for Summary Judgment, ECF No. 20, is STRICKEN

 3   AS MOOT.

 4         5. Upon proper presentation, this Court consider Plaintiff’s application for

 5   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

 6         The District Court Executive is directed to enter this Order, enter

 7   Judgment, forward copies to counsel, and CLOSE THE FILE.

 8         DATED May 21, 2021.
                                 s/Mary K. Dimke
 9                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
